Citation Nr: 0943974	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-35 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an effective date earlier than August 20, 
2008, for the grant of total disability evaluation for 
compensation purposes based on individual 
unemployability(TDIU).

2.  Entitlement to an increased rating for cervical 
spondylosis.

3.  Entitlement to an increased rating for cervicogenic 
headaches.






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from August 1969 to June 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In June 2006 the case was remanded to the RO to afford the 
appellant an opportunity to testify before a Veterans Law 
Judge at the RO.  A Travel Board hearing was held in January 
2008.  A transcript of the hearing has been associated with 
the claim file.  

In June 2008 the Board denied the appellant's request for an 
increased rating for cervical spine disability, and granted 
the appellant's claim for an increased rating for headaches.

In December 2008, the RO issued a rating decision 
implementing the Board's grant of an increased rating for 
cervicogenic headaches.  

In October 2008 the appellant submitted a Motion to Revise 
and a Motion for Reconsideration of the June 2008 Board's 
decision.  

In January 2009, the appellant's Motion for Reconsideration 
was denied.  

In January 2009 the appellant submitted a letter disagreeing 
with the Board's decision of June 2008.

In April 2009, the RO granted TDIU effective August 20, 2008, 
and issued a Supplemental Statement of the Case regarding the 
issues of an increased evaluation for cervical spondylosis, 
and an increased evaluation for cervicogenic headaches.  

The Board notes that to the extent that the appellant is 
raising a claim of clear and unmistakable error with the June 
2008 Board decision, such issue is not being decided herein.  
That issue will be the subject of a separate decision.

The issue of entitlement to an earlier effective date for the 
grant of TDIU is being remanded and is addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2008 the Board denied the appellant's request for 
an increased evaluation for cervical spondylosis and granted 
an increased evaluation for cervicogenic headaches.

2.  Since the June 2008 decision no additional evidence has 
been received regarding the claims for an increased rating 
for cervical spondylosis and cervicogenic headaches.  


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction to adjudicate the issue of 
an increased rating for cervical spondylosis.  38 U.S.C.A. § 
7104 (West 2002).

2.  The Board lacks jurisdiction to adjudicate the issue of 
an increased rating for cervicogenic headaches.  38 U.S.C.A. 
§ 7104 (West 2002).

3. The June 2008 decision of the Board is final.  38 U.S.C.A. 
§ 7104.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

By way of history, in a June 2008 decision the Board denied 
the appellant's claim for an increased rating for cervical 
spondylosis and granted an increased evaluation for 
cervicogenic headaches.  In October 2008, the appellant, via 
a letter, disagreed with the Board's decision.  In a rating 
decision of December 2008, the RO implemented the Board's 
decision granting a rating of 50 percent for cervicogenic 
headaches.  

In January 2009 the appellant filed a Motion for 
Reconsideration and a Motion to Revise the June 2008 Board 
decision.  Later that same month, the appellant's Motion for 
Reconsideration was denied by the Deputy Vice Chairman of the 
Board.

In April 2009, the RO issued a Supplemental Statement of the 
Case regarding the issues of an increased rating for cervical 
spondylosis and cervicogenic headaches.  

The Board notes that the appellant has not submitted any 
additional evidence regarding these issues since the June 
2008 Board decision.  

As the appellant has not submitted any additional evidence 
and having previously decided the issues in June 2008, there 
remains no issues on appeal.  The actions of the AOJ merely 
promulgated the decision of the Board.  The decision of the 
Board is final.  The Board does not have jurisdiction to 
review this appeal, and it is dismissed.  38 U.S.C.A. § 7104.  
The appellant was entitled to one review on appeal to the 
Secretary.  That has been accomplished.


ORDER

The claim of entitlement to an increased rating for 
cervicogenic headaches is dismissed.

The claim of entitlement to an increased rating for cervical 
spondylosis is dismissed.


REMAND

By way of history, in a June 2008 decision the Board granted 
an increased rating of 50 percent for cervicogenic headaches.  
In a rating decision of December 2008, the RO implemented the 
decision and assigned an effective date of January 22, 2003.  
The increased rating brought the appellant's combined 
evaluation to 80 percent effective January 22, 2003.

The appellant has been granted TDIU effective August 20, 
2008, the date of the VA examination which determined that 
the appellant could not obtain or sustain gainful employment.  

However, the Board notes that the appellant had met the 
schedular criteria for TDIU effective January 22, 2003.  
Moreover, in a VA Form 21-8940 of January 2009, the appellant 
indicated that he had last been employed in March 2006.  
Therefore, there remains the possibility that the appellant 
was entitled to TDIU prior to August 2008.  However, the 
evidence as currently constituted in the record is not 
sufficient to adjudicate the issue.  An accurate employment 
history is necessary to properly determine when the appellant 
was last employed.  

Additionally, the duty to assist includes providing a 
thorough and contemporaneous medical examination.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  There is no opinion of 
record as to whether the appellant's service connected 
disabilities precluded substantially gainful employment prior 
to August 20, 2008.  Therefore, further development is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant submit a complete detailed 
employment history including the 
specific dates of employment from 
January 2003 and August 2008.

2.  After the above development has 
been completed, the RO should obtain a 
medical opinion as to whether it is as 
likely as not (50 percent probability 
or greater) that the appellant was 
unable to secure or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities, including cervical 
spondylosis, cervicogenic headaches, 
and depression, prior to August 20, 
2008.    

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


